Citation Nr: 1225754	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  12-01 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left eye disability, to include diplopia.

2.  Entitlement to service connection for tendonitis of the left leg.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of post-operative right strabismus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to August 1958.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision that, in pertinent part, denied service connection for a left eye disability and for tendonitis of the left leg.  The Veteran timely appealed.

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a left eye disability, to include diplopia; and for reopening the claim for service connection for residuals of post-operative right strabismus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

A clear preponderance of the evidence is against a finding that the Veteran has or had current tendonitis of the left leg that is related to a disease or injury during active service.



CONCLUSION OF LAW

Tendonitis of the left leg was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a January 2011 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the January 2011 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records.  While the Veteran stated that he received a letter in December 2010, indicating that his service treatment records were destroyed in a 1973 fire at the National Personnel Records Center (NPRC), apparently that letter was sent to the Veteran in error.  It appears that the December 2010 letter was in response to another Veteran's hearing request, and inadvertently placed in the Veteran's claims file; that correspondence has been removed.  The Veteran's service treatment records have been associated with the claims file.  The RO listed the service treatment records as evidence considered for the March 2011 rating decision.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

The Veteran has not been afforded an examination for his claimed tendonitis of the left leg.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no lay or medical evidence of current manifestations or symptoms of left leg tendonitis, no lay or medical evidence of a continuity of symptomatology post-service, and no competent medical evidence otherwise suggesting a relationship between any claimed current symptoms and active service.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

The Veteran contends that tendonitis of the left leg existed in active service.  He stated that, while participating in relay running in basic training at Lackland Air Force Base, when he started to run, something in his leg snapped and sounded like a tree branch breaking.  He stated that he was taken to the hospital on base for treatment.  

Service treatment records show neither a left leg injury nor any findings of tendonitis.  Clinical evaluation at the time of the Veteran's discharge examination in July 1958 show normal lower extremities and normal skin, as well as a normal musculoskeletal system.  However, the Veteran is competent to testify on factual matters of which he has first-hand knowledge, to include sustaining a left leg injury in service.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

However, the post-service records show neither treatment, nor symptoms, nor current manifestations of tendonitis of the left leg.

In this regard, the Board that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, here, the Veteran has not asserted any continuity of symptomatology of tendonitis of the left leg post-service.

In fact, the Veteran is not shown by lay or medical evidence to currently have any left leg disability or any tendonitis of the left leg.  Moreover, there is no competent evidence suggesting that tendonitis of the left leg is in any way related to active service.  Hence, a basis for compensation is not established.  

The Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has tendonitis of the left leg.  Therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").

As discussed, the Board notes that the Veteran has asserted that he sustained an injury in service, but he has not claimed that disability in his left leg has continued to the present.  In fact, there is no lay or medical evidence establishing a continuity of symptomotology of tendonitis of the left leg following military service.  Nor is there competent evidence otherwise linking a current left leg disability with injury or disease in service.  

Because the competent evidence does not link a current left leg disability to service, the weight of the evidence is against the claim.

ORDER

Service connection for tendonitis of the left leg is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As noted above, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Left Eye Disability 

The Veteran seeks service connection for a left eye disability, to include diplopia.
  
Service treatment records reflect a diagnosis of diplopia in September 1955.  In October 1955, the Veteran reported experiencing blurring while doing near work; and that the blur persisted for some time after completing near work.  He reported the onset about two-to-three months prior.  The Veteran also reported that the blur and strain have been noticed since grade school, about six-to-seven years' duration; and have become more bothersome recently since attending technical school in active service.  The Veteran reported that the blur used to be brief, but now lasted all day at times.  He reported occasional diplopia.  The diagnosis was right exo-hypertropia due to longstanding paresis of right superior oblique muscle (existed prior to service) with inability to overcome this when fatigued, resulting in diplopia and spasm of accommodation.  The Veteran's symptoms did not improve with glasses, and the Veteran underwent surgery in July 1956.  An intrasheath myotomy of the right inferior oblique muscle was performed.  Post-operatively, the Veteran appeared to be somewhat under-corrected and to have an increase of exotropia.
 
Private treatment records, submitted in July 2009, show occasional double vision in both eyes; and diagnoses of compound myopic astigmatism and presbyopia.  Since then, the Veteran has reported continuing eye problems. 

Congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  However, such disability can be service-connected if subject to a superimposed injury or disease.

Given findings of diplopia both in-service and post-service, the Board cannot resolve this matter without further medical clarification.  Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  

Residuals of Post-Operative Right Strabismus 

In March 2011, the RO declined to reopen the Veteran's claim for service connection for residuals of post-operative right strabismus, on the basis that new and material evidence had not been submitted.  Correspondence submitted by the Veteran's representative in February 2012 has been accepted by the Board as a notice of disagreement (NOD).

The RO or AMC has not issued a statement of the case for reopening the claim for service connection for residuals of post-operative right strabismus, in response to the NOD.  The Board is required to remand the claim for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of a left eye disability, to include diplopia; and the likely etiology of the disease or injury. 

For any current left eye disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include the in-service right eye surgery performed in July 1956, and the Veteran's claim of left eye problems-to include diplopia-since then.  

The examiner should reconcile any opinion with the service treatment records (described above); any additional medical treatment records associated with the claims file; and with the Veteran's credible statements.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  The RO or AMC should issue a SOC with regard to the issue of reopening the Veteran's claim for service connection for residuals of post-operative right strabismus.  The Board will further consider the issue only if a timely substantive appeal is received in response to the SOC.

3.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


